Opinion issued December 30, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–00577–CV




TEACO, L.L.C. AND MICHAEL EASTON, Appellants

V.

SABRINA’S HOSPITALITY, INC., Appellee

* * * * * * *

SABRINA’S HOSPITALITY, INC., Appellant

V.

TEACO, L.L.C. AND CAPITOL INDEMNITY CORPORATION, Appellees




On Appeal from the 164th District Court
Harris County, Texas
Trial Court Cause No. 0311144




MEMORANDUM OPINIONAppellants Teaco, L.L.C., Michael Easton, and Sabrina Hospitality, Inc. have
failed to timely file a brief.  See Tex. R. App. P. 38.8(a) (failure of appellant to file
brief).  After being notified that the appeals were subject to dismissal, appellants
Teaco, L.L.C., Michael Easton, and Sabrina Hospitality, Inc. did not adequately
respond.  See Tex. R. App. P. 42.3(b) (allowing involuntary dismissal of case).
          The appeals of Teaco, L.L.C., Michael Easton, and Sabrina Hospitality, Inc. are
dismissed for want of prosecution for failure to timely file a brief.  All pending
motions are denied as moot.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia and Bland.